                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

GLENN VINSON                                                                        PLAINTIFF
ADC # 165214

v.                              Case No. 3:19-cv-00222-KGB-BD

DOYLE RAMEY, et al.                                                             DEFENDANTS
                                             ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 6). Plaintiff Glenn Vinson has filed no objections, and the

time to file objections has passed. Additionally, the mail was returned undeliverable as to Mr.

Vinson on October 16, 2019 (Dkt. No. 8). Local Rule of the United States District Court for the

Eastern and Western Districts of Arkansas 5.5(c)(2) states that:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently.
       A party appearing for himself/herself shall sign his/her pleadings and state his/her
       address, zip code, and telephone number. If any communication from the Court to
       a pro se plaintiff is not responded to within thirty (30) days, the case may be
       dismissed without prejudice.

       Accordingly, after careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Dkt. No. 6). The Court dismisses Mr. Vinson’s claims without prejudice based on

his failure to notify the Court of his current address, as required by Local Rule 5.5 and Judge

Deere’s August 26, 2019, Order (Dkt. No. 4).

       It is so ordered this the 8th day of April, 2020.


                                                           _____________________________
                                                           Kristine G. Baker
                                                           United States District Judge
